 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDcept for the F. N. Burt Company where the overtime ban was in effect on October 5,1953, until November 10, 1953, at which time the Union went on strike at F. N. BurtCompany.17.The ban on overtime ceased in 1956, 1954, and 1953, when an agreement wasreached on all the terms of the collective-bargaining agreement.C. ConclusionsGeneral Counsel contends that determination of the issues here presented aregoverned byInsuranceAgents'InternationalUnion AFL-CIO (Prudential Insur-ance),119 NLRB 768. Thereismerit in this contention.Therefore,pursuant to theBoard's decision in that case, the Trial Examiner concludes and finds that the Re-spondent,by engaging in the "harassing conduct," above-described,"during thecourse of the negotiations,"failed to bargain in good faith within the meaning of theAct.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth above, which have been found to con-stituteunfair labor practices occurring in connection with the operations of theCharging Party, as described in section I, above, have a close, intimate, and substan-tial relation to trade, traffic, and commerce among the several States and tend to leadto labor disputes burdening and obstructing commerce and the free flow of commerce.CONCLUSIONS OF LAW1.The Buffalo Employers' Group is engaged in commerce within the meaning ofthe Act.2.Amalgamated Lithographers of America, Local No. 2, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.Amalgamated Lithographers of America, Local No. 2, is, and atall timesmaterial herein has been, the exclusive representative of the employeesof BuffaloEmployers' Groupin anappropriate unit described in section III A, above, for thepurposes of collective bargaining within the meaning of Section 9(a) of the Act.4.By refusing to bargain collectively in good faith with the Buffalo Employers'Group, the Respondent has engagedin and is engagingin unfair labor practices withinthe meaning of Section 8(b) (3) of the Act.5.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.[Recommendations omitted from publication.]Dayton Aviation Radio & Equipment Corporation,Dare, Inc.'andInternational Union,United Automobile,Aircraft and'Agricultural Implement Workers of America,Local 128, AFL-CIO, Petitioner.Case No. 8-RC-3427. August 3, 1959DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.His rulings made atthe hearing are free from prejudicial error and are affirmed.Pursuant to Section 3(b) of the National Labor Relations Act, theBoard has delegated its powers herein to a three-member panel[Chairman Leedom and Members Bean and Jenkins].Upon the entire record, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.1The Employer's name appears as amendedat thehearing.124 NLIIB No. 37. DAYTON AVIATION RADIO & EQUIPMENT CORP.3072.The labor organizations named below claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning ofSection 9(c) (1) and Section 2(6) and (7) of the Act.4.The Employer is engaged in the manufacture of aircraft coin-munication and navigation equipment at its Troy, Ohio, plant, in-volved in this proceeding.The Petitioner seeks a unit of produc-tion and maintenance employees at the Troy plant.The Employeragrees generally with the unit request, but contends that certain em-ployees discussed below should be excluded from the unit.The Inter-venor, International Brotherhood of Electrical Workers, AFL-CIO,desires to be placed on the ballot in any election directed herein.TheTroy plant has no bargaining history.The employees whom theEmployer seeks to exclude are the following :The secretary to the chief supervisor of the quality control depart-ment types and files letters, reports, and other records dealing with herdepartment, including "efficiency" reports.The latter reports con-cern the work performance of 11 department employees and are notavailable to the employees themselves.As this secretary does notassist or act in a confidential capacity to a person who formulates, de-termines, and effectuates management policies in the field of laborrelations, we find, contrary to the Employer's contention, that she isnot a confidential employee within the meaning of Board decisions.'We shall include her in the unit as a plant clerical employee.The truckdriver picks up and delivers material, making special tripswhen required.As truckdrivers are normally included in productionand maintenance units in the absence of a desire by a labor organiza-tion to represent them separately,' we shall include the Employer'struckdriver in the unit.The watchmen-janitors are classified as guards.They performsome janitorial duties but are employed primarily to patrol theEmployer's property in order to protect it against trespassers, theft,and fire.We find that the watchmen-janitors are guards, and weshall exclude them from the unit.4The supervisor of shipping and receiving is in charge of the ship-ping and receiving area.He assigns work to the one to six employeeswho may work in his section, directs them in the performance of theirduties, and has effectively recommended the discharge of employees.We find that he is a supervisor within the meaning of the Act, and weshall exclude him from the unit.2 SeeEthyl Corporation,118 NLRB 1369;The B. F. Goodrich Company,115 NLRB722.3 2feAllister's Dairy Farms, Inc.,118 NLRB 11.17,1119-1120.4The Illinois Canning Co.,120 NLRB 669, 670-671. 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDEngineering department employees are classified as senior engi-neers, project engineers, junior engineers, laboratory technicians, anddrafting department employees are classified as draftsmen.The Em-ployer contends that the senior and project engineers are supervisorsand that all the engineers are professional employees or, alternatively,that the engineers, together with the laboratory technicians and tech-nicians, are technical employees.It also contends that the draftsmenare technical employees.Senior or project engineers are assigned by the chief engineer, anadmitted supervisor, to design and develop for production certainaircraft communication and navigation equipment.They work inclose association with the chief engineer.Although they may workon a project alone in its early stages, one or two technicians and adraftsman are normally assigned to the project, and sometimes ajunior engineer, whose design work is of a more limited scope thanthe project or senior engineer's, is also assigned to assist.The engi-neers and technicians follow the work into the production area toassist the production employees in its production.The engineers donot attend management's weekly organizational meetings, nor canthey select personnel for the project, hire, discharge, or discipline em-ployees, adjust grievances, transfer employees to other projects, oreffectively recommend any of the foregoing.The work of the seniorand project engineers requires some originality of thought and adegree of initiative and discretion.Although the senior and projectengineers direct the work of the others assigned to the project, theirrelationship to the others is, we believe, primarily that of the moreskilled to the lesser skilled employee and not, as the Employer con-tends, that of supervisor to subordinate.'Evidence as to the educational and vocational background of theproject engineers was given by a former laboratory technician whois now classified as a project manner.He attended two technicians'schools while in the Armed Forces, and has 13 years' practical ex-perience in the field of airborne electronics.He also testified that, ofthe other project engineers, some had less education and experiencethan he.He testified further that graduate engineers are much far-ther advanced in certain subjects, such as mathematics, but that he hadgreater technical training and practical experience.Job classifica-tions prepared by the Employer after the petition herein was filed,and not yet publicized, require that a senior engineer have a collegeeducation and/or technical training, or 10 years' practical experiencein airborne electronics, and that a project engineer have a collegeeducation or 7 years' practical experience in airborne electronics,with technical training also being counted.The job descriptions also5seeSonotone Corporation,90 NLRB 1236,1239;Hillman Manufacturing Company,116 NLRB 585, 586. DAYTON AVIATION RADIO & EQUIPMENT CORP.309provide that a junior engineer "can have" a college education or tech-nical training or the equivalent of 4 years' practical experience in air-borne electronics. It does not appear that any of those in dispute hasa college degree.In our opinion, the record does not establish that the senior orproject engineers are supervisors as defined in the Act 6 or that theyor the junior engineers are professional employees within the meaningof the Act.'However, we agree with the Employer's alternative posi-tion that the aforementioned employees are technical employees."The laboratory technicians and technicians in the engineering de-partment have only limited contact with the production and mainte-nance workers. It appears that technical training or experience isrequired for their work.We find that they, too, are technical em-ployees.With respect to the draftsmen in the drafting department, whowork primarily with the engineers, it appears that they perform theusual duties of their classification.We find that they are also tech-nical employees 9As the Employer objects to their inclusion, we shall exclude thosefound to be technical employees from the production and maintenanceunit which is appropriate herein.However, as the Petitioner is will-ing to represent technical employees in a separate unit, and has anadequate showing of interest among these employees, and inasmuch asit does not appear from the record that there are technical employeesat the Troy plant other than those found to be such herein, we shallestablish a separate unit of technical employees and direct an electiontherein.While we shall place the Intervenor's name on the ballot inthe election in the production and maintenance unit, we shall not placeits name on the ballot in the election in the technical unit because ithas not made any showing among these employees.Accordingly we find that the following employees at the Employ-er's Troy, Ohio, plant excluding front office clerical employees, time-study employees, watchmen-janitors, all other guards, the assistantsupervisor and designer in the drafting department,10 and all other" See footnote 5.7 SeeTVestinghou8e Air Brake Company (Air Brake Division),121 NLRB 636 ;Com-bustion Engineering,Inc.,117 NLRB 1589,1593;The Be Laval Separator Company,97 NLRB 544, 546-547. Cf.Commercial Castings Company,117 NLRB 1681.8 SeeWaldorf Instrument Company, Division of F. C. Hayek &Sons, 122 NLRB 803.9 TheFirestoneTire and Rubber Company, Firestone TextilesDivision, 112 NLRB 571,572.10Beizel,the assistant supervisor and designer of the drafting department,assumessupervisory authority in the absence of the chief of-the department.Due to an illness,the department chief has been absent about 10 percent of the time during the past 3months.There is no indication in the record as to how long Beizel will continue toexercise supervisory authority on a regular and 'substantial basis.So long as he does,we find,in the circumstances, that he is a supervisor,and he is excluded from the unit.Archer Mills, Inc.,115 NLRB 674. 310DECISIONSOF NATIONALLABOR RELATIONS BOARDsupervisors as defined in the Act," constitute separate appropriateunits for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act :A. All technical employees, including senior engineers, project en-gineers, junior engineers, laboratory technicians, technicians, anddraftsmen.B. All production and maintenance employees, including plantclerical employees, stock and file clerks, the secretary to the Super-visor of the Quality Control Department, group leaders, truckdrivers,janitors, and quality control employees.12[Text of Direction of Elections omitted from publication.]11The parties stipulated that group leaders were not supervisors,but agreed to excludethe following as supervisors:Cox (drafting department) ;Martinand Apple(engineer-ing department) ;Glasener, J.Swendell,andW. Swendell(machine shop) ;Hullehanand Kilpatrick(production)Balgar(purchasing) ;Deihl(quality control),and Sweitzer(maintenance).12The inclusions and exclusions,as specified,include those'agreed to by the parties,as well as those considered herein.Aircraft Peerless,Inc. andLodge No. 113, International Associa-tion of Machinists,AFL-CIO.Case No. 13-CA-2733.August 4,1959DECISION AND ORDEROn April 22, 1959, Trial Examiner John C. Fischer issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Interme-diate Report attached hereto.Thereafter, the Respondent filed ex-ceptions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Rodgers andJenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report,' the exceptions and brief, and the entire record in this1We correct the following inadvertent inaccuracies in the Intermediate Report: (1) TheTrial Examiner refers to a transfer of stock of the Peerless Tool and Engineering Com-pany,whereas no such transfer took place;(2) the Trial Examiner refers to "Christ-mas 1958" on several occasions,whereas the Christmas period involved herein wasChristmas 1957.(3)Two sentences relating to events occurring in September 1957,which are inadvertently repeated in the Trial Examiner'sdetailing of events occurringon February 10, 1958, are stricken from the Intermediate Report.124 NLRB No. 39.